ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Hartford Aviation Group, Inc.               )      ASBCA No. 61390
                                            )
Under Contract No. 80AFRC- l 7-C-OO 18      )

APPEARANCE FOR THE APPELLANT:                      Mr. Carl A. Merz
                                                    President

APPEARANCE FOR THE GOVERNMENT:                     Scott W. Barber, Esq.
                                                    NASA Chief Trial Attorney

                                ORDER OF DISMISSAL

       The Board docketed this appeal on 30 October 2017. Prior to the filing of its
complaint, appellant indicated that it no longer wished to pursue this appeal. By Order
dated 4 December 2017, the Board informed the parties that it intended to dismiss this
appeal unless either party objected within seven days of the date of the Order. The Board
received no objection from either party. Accordingly, this appeal is dismissed from the
Board's docket without prejudice. See TTF, L.L.C., ASBCA No. 58494, 13 BCA
~ 35,343 at 173,464.


      Dated: 20 December 201 7




                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61390, Appeal of Hartford Aviation
Group, Inc., rendered in conformance with the Board's Charter:

      Dated:


                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals